650 N.W.2d 812 (2002)
2002 ND 54
In the Matter of the PETITION TO CHANGE THE RESIDENT CHAMBERS FOR DISTRICT JUDGESHIP NO. 8, Northwest Judicial District, from Watford City to Minot.
No. 20020048.
Supreme Court of North Dakota.
August 5, 2002.

ORDER AMENDED.
PER CURIAM.
[¶ 16] Because of unanticipated problems in effecting the transfer of Judgeship No. 8 from Watford City to Minot, the original order in this matter, Petition to Change Resident Chambers from Watford City Minot, 2002 ND 54, 643 N.W.2d 1 (2002), is amended to provide that the transfer is effective January 1, 2003.
[¶ 17] VANDE WALLE, C.J., and KAPSNER, SANDSTROM and NEUMAN, JJ.
*813 [¶ 18] The Honorable MARY MUEHLEN MARING, Justice, being unavoidably absent, did not participate.